Citation Nr: 1751138	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-19 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), which is currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2004 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which, in pertinent part, granted the Veteran's service connection claim for PTSD and assigned a 30 percent evaluation, effective October 10, 2008.  Later, jurisdiction was transferred to the RO in Manchester, New Hampshire.  In a June 2011 decision, prior to certification to the Board, a decision review officer (DRO) assigned an increased 50 percent evaluation, effective October 10, 2008, for the Veteran's service-connected PTSD.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing. A transcript of the proceeding is of record.

This case was last before the Board in April 2014, where it remanded the claim for further development.  The RO continued the denial of the Veteran's claim, as reflected in the December 2014 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further review.  The Board notes that there was substantial compliance with its April 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issue of entitlement to a TDIU was raised by the record as a component of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet.  App. 447, 453 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, remand is warranted for a new VA examination, because the evidence suggests a possible increase in severity of the Veteran's PTSD since his June 2014 VA examination.  See January 2015 Veteran Statement.  While the Board is not required to direct a new examination simply due to the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination.  See VAOPGCPREC 11-95 (April 7, 1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Given the Veteran's continued assertion that his service-connected PTSD has worsened, and in light of the amount of time since his June 2014 examinations and the possible increase in severity, reexamination is needed to fully and fairly evaluate the conditions on appeal.

Additionally, on examination, further clarification regarding the Veteran's complete psychiatric diagnosis is needed.  Specifically, the June 2014 VA examiner indicated that the Veteran's mental health diagnosis solely consisted of PTSD, however, a VA mental health treatment record dated June 09, 2014, which was acknowledged by the June 2014 examiner, indicated that the Veteran's current mental health consisted of a diagnosis of both PTSD and depressive disorder not otherwise specified (NOS).

Finally, on remand, the Veteran's updated VA treatment records, from July 2010 to present, along with Vet Center records, should be associated with the claims file.

The Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claim for increase and must be deferred pending resolution of the claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s), to include the Manchester VAMC, and obtain all pertinent VA treatment records from June 2010 to the present.  Ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records, to include the Manchester, NH Vet Center, regarding treatment for his psychiatric disorder that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his PTSD.  His claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

(a)  The examiner is asked to identify whether the Veteran currently has, or has had at any point during the period on appeal from October 2008 to present, any other mental health disability diagnosed, to include depressive disorder NOS.  If not, the examiner is asked to address this finding.

(b)  The examiner is further asked to comment on what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his service-connected PTSD.

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  Request that the Veteran complete and return VA Form 21-8940 (an official TDIU application), providing his employment history with salary information and average hours worked, etc., from October 1, 2008 to the present.

5.  After completing the development requested in item 4, obtain a medical opinion addressing the Veteran's functional limitations in the workplace for the entire period on appeal (since October 2008).  Specifically, the examiner is asked to comment on the functional impairment resulting from all of the Veteran's service-connected disabilities with regards to employment.

A medical, educational, and employment history should be taken.  The Veteran's age and effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why.  In other words, merely saying he/she cannot respond will not suffice.

6.  Ensure the TDIU examination and opinion provide the level of information needed to adjudicate this claim.  If not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

7.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claims.  If the claims remain denied, or is not granted to the Veteran's satisfaction, send the Veteran and his representative an SSOC, and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


